                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

PAUL E. KINSEY, JR.,
#223447                                                                           PLAINTIFF

V.                           CASE NO. 4:19-cv-683-KGB-BD

MATTHEW HODGE                                                                  DEFENDANT

                                           ORDER

       Richard Gilliam, an inmate in the Arkansas Department of Correction, signed and

filed a civil rights lawsuit, purportedly on behalf of himself and others, including Paul

Kinsey, the Plaintiff in this case. Mr. Gilliam filed the complaint pro se; that is, without

the help of a lawyer. (Docket entry #1) Importantly, there are no allegations in the

complaint that refer to Mr. Kinsey in any way. (#1)

       Every civil case filed by a prisoner - including this one - requires the

plaintiff to pay a filing fee either at the beginning of the lawsuit or, if he cannot

afford to pay the entire fee in a lump sum, to apply to proceed in forma pauperis

(IFP) and pay the fee in monthly installments. While Mr. Gilliam filed an IFP

application for himself, Mr. Kinsey has not done so.

       In the event Mr. Kinsey wants to pursue claims on his own behalf, he must first

address the filing fee requirement within 30 days by completing and returning the

enclosed IFP application (including an accompanying affidavit and jail account

information sheet) or by paying a $400.00 filing fee. He must also file a signed, amended

complaint within 30 days that names the defendants he is suing; explain how each
defendant violated his federally protected rights; and describe how he was injured by the

wrongful conduct.

       If Mr. Kinsey believes that he was named in Mr. Gilliam’s complaint by mistake,

he need not take further action, and this lawsuit will be dismissed.

       The Clerk of Court is directed to enclose an application to proceed IFP and a jail

account information sheet, along with a copy of this order.

       IT IS SO ORDERED, this 4th day of October, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
